                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


JOSEPH CUSHINGBERRY,

                        Plaintiff,

        v.                                                       Case No. 18-C-1495

PO NICHOLAS FEDERER, and
DETECTIVE TELLY KEMOS,

                        Defendants.


                                       SCREENING ORDER


        Plaintiff Joseph Cushingberry, who is currently incarcerated at Milwaukee County Jail and

representing himself, filed a complaint under 42 U.S.C. § 1983, alleging that his civil rights were

violated. On September 26, 2018, the court directed Cushingberry to forward to the Clerk of Court

the sum of $16.33 as an initial partial filing fee in this action. Rather than paying the initial partial

filing fee, Cushingberry filed a motion for an extension of time to do so. It appears that

Cushingberry lacks the funds to pay the initial partial filing fee at this time. Therefore, the court

waives the initial partial filing fee, grants Cushingberry’s motion to proceed without prepayment of

the filing fee, and will screen the complaint.

              MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

        The plaintiff is required to pay the $400.00 filing fee for this action, which includes the

$350.00 statutory filing fee and a $50.00 administrative fee. See 28 U.S.C. § 1915(b)(1). If a

prisoner does not have the money to pay the filing fee, he can request leave to proceed without

prepayment of the full filing fee. In that case, the prisoner plaintiff proceeding in forma pauperis is
required to pay the full amount of the $350.00 statutory filing fee but not the $50.00 administrative

fee. See 28 U.S.C. § 1915(b)(1). Cushingberry has filed a certified copy of his prison trust account

statement for the six-month period immediately preceding the filing of his complaint, as required

under 28 U.S.C. § 1915(a)(2). Cushingberry was directed to forward to the Clerk of Court an initial

partial filing fee of $16.33, but because he lacks the funds to pay the initial partial filing fee, the court

waives the initial partial filing fee and will grant Cushingberry’s motion for leave to proceed without

prepaying the filing fee. See 28 U.S.C. § 1915(b)(4).

                                   SCREENING OF THE COMPLAINT

        The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A claim

is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v. Hernandez, 504

U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v.

Spink, 126 F.3d 895, 900 (7th Cir. 1997).

        To state a cognizable claim under the federal notice pleading system, the plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). The court accepts the factual allegations as true and liberally construes them in the

plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the


                                                     2
complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                                ALLEGATIONS OF THE COMPLAINT

        Cushingberry alleges that, on June 24, 2018, he was involved in a car crash that resulted in

the death of the other driver, an elderly woman. As a result of this accident, Cushingberry was put

on the news and falsely accused of causing the accident. Cushingberry alleges that, in truth, the

elderly woman drove into him. At some point after the car crash, Cushingberry alleges that he met

with Defendant Detective Telly Kemos at District 1 Milwaukee Police Department, where Detective

Kemos proceeded to interrogate Cushingberry about the car crash. Cushingberry claims that

Detective Kemos was “looking to charge [him] as a criminal.”

        Both Cushingberry and the elderly woman were transported to Froedtert Hospital for

treatment. The elderly woman passed away shortly after arrival. While at Froedtert, Defendant

Officer Nicholas Federer questioned Cushingberry, asked for his blood work, and arrested him

“because [Officer Federer] felt some kind of way about hearsay statements” given prior to

Cushingberry’s arrival at Froedtert. Once discharged from the hospital, Cushingberry was sent to

Milwaukee County Jail, where he has remained ever since. Cushingberry alleges that, in addition to

sustaining physical injuries from the car crash, he has been treated like a criminal, he lost his job and

car, his family has been torn apart, and he has not seen his child in months.

                                      THE COURT’S ANALYSIS

        Cushingberry’s allegations against PO Federer plausibly amount to a Fourth Amendment

claim for false arrest, but such a claim may be barred under Heck v. Humphrey. See 512 U.S. 477

(1994). In Heck, the Supreme Court held that “in order to recover damages for . . . harm caused by


                                                   3
actions whose unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must

prove that the conviction or sentence has been reversed” or subsequently declared invalid. Id. at

486–87. “If a plaintiff files a false-arrest claim before he has been convicted (or files any other claim

related to rulings that will likely be made in a pending or anticipated criminal trial), it is within the

power of the district court, and in accord with common practice, to stay the civil action until the

criminal case or the likelihood of a criminal case is ended.” Wallace v. Kato, 549 U.S. 384, 393

(2007). Cushingberry currently faces a criminal felony charge stemming from the car crash at issue

in this civil action. See State v. Cushingberry, Milwaukee County Case No. 2018CF002980.

Because the validity of PO Federer’s arrest of Cushingberry at Froedtert is likely to be resolved in

the course of the criminal proceedings, whether Cushingberry may proceed on his false arrest claim

depends on the outcome of such proceedings. Wallace, 549 U.S. at 394 (“If the plaintiff is

ultimately convicted, and if the stayed civil suit would impugn that conviction, Heck will require

dismissal; otherwise, the civil action will proceed, absent some other bar to suit.”). Staying this

action is thus appropriate until Cushingberry’s criminal case resolves.

        Regarding his allegations about Detective Kemos, Cushingberry has provided no arguable

basis for relief, having failed to make any rational argument in law or fact to support his claims. See

House v. Belford, 956 F.2d 711, 720 (7th Cir. 1992) (quoting Williams v. Faulkner, 837 F.2d 304,

308 (7th Cir. 1988), aff'd sub nom. Neitzke v. Williams, 490 U.S. 319 (1989)). Cushingberry alleges

that, while at District 1 Police Department, Detective Kemos interrogated him and asked him to

“explain” the car crash, to which Cushingberry responded that he was the victim in the crash because

he was hit. Cushingberry alleges that Detective Kemos sought to charge him as a criminal. “A

plaintiff may sue under § 1983 for police behavior that ‘shocks the conscience,’ including


                                                   4
‘conscience-shocking interrogation tactics.’” Cairel v. Alderden, 821 F.3d 823, 833 (7th Cir. 2016)

(citations omitted). In determining whether behavior shocks the conscience, the “ultimate question”

is “whether the conduct is ‘too close to the rack and the screw.’” Id. (citations omitted). Lying to,

threatening, or insulting a suspect does not shock the conscience. Id. Cushingberry does not allege

that Detective Kemos engaged in conscience-shocking behavior. Indeed, Cushingberry does not

allege that Detective Kemos was coercive to any degree. Accordingly, Cushingberry has failed to

state a claim against Detective Kemos.

       IT IS THEREFORE ORDERED that the plaintiff’s obligation to pay the initial partial filing

fee is waived.

       IT IS FURTHER ORDERED that the plaintiff’s motion for extension of time to pay the

initial partial filing fee (ECF No. 7) is DENIED as moot.

       IT IS FURTHER ORDERED that the plaintiff’s motion for leave to proceed in forma

pauperis (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff’s claims against Detective Telly Kemos are

DISMISSED.

       IT IS FURTHER ORDERED that this action is STAYED pending entry of a judgment in

the criminal proceedings in State v. Cushingberry, Milwaukee County Case No. 2018CF002980.

       IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $350.00 balance of the filing fee by collecting monthly

payments from the plaintiff’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to the prisoner’s trust account and forwarding payments to the Clerk of

Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2).

                                                 5
The payments shall be clearly identified by the case name and number assigned to this action. If the

plaintiff is transferred to another institution, the transferring institution shall forward a copy of this

Order along with the plaintiff’s remaining balance to the receiving institution.

        Dated at Green Bay, Wisconsin this 16th day of October, 2018.

                                                s/ William C. Griesbach
                                                William C. Griesbach, Chief Judge
                                                United States District Court




                                                    6
